Case 3:21-cv-00586-MMH-PDB Document1 Filed 06/08/21 Page 1 of 8 PagelD 1

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

UNITED STATES DISTRICT COURT

for the

M\\ dle District of Dy ala
TOOL IweviVe Division

Konk Wren Se a —

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

Case No. 3.2\-cy- S8u-\WmMk “PDB
)
)
)
)
)
“ve )
)
)
)
)
)
)
)

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) [| Yes we

Lo Bar Screen
Rowsnawer Bencexy

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of ail the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

F 1202

4

HY 8- NA
q314

uy
+

 

COMPLAINT FOR A CIVIL CASE

12 °6

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name Vite Nye Ye.
Street Address S201 Sus Bed¢ Ck
City and County North Loy. Aer Nelo

 

State and Zip Code E\ lori AQ, BRO % a

Telephone Number NOX | . 72 AnD ; a

E-mail Address NecdS§ tS Bn Cig) © RANG OM _ a
B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ffnown). Attach additional pages if needed.

Page | of 5
Case 3:21-cv-00586-MMH-PDB Document1 Filed 06/08/21 Page 2 of 8 PagelD 2

Pro Se | (Rev. 12/16) Complaint for a Civil Case
Defendant No. 1

Name ly gan Green a
Job or Title (ifknown) CED of Lay a

Street Address AN Behera ode. Be 0 7 a
City and County Dons

State and Zip Code (iS B23
Telephone Number g ss 8 lea, eo

E-mail Address (ifknown)

Defendant No. 2

ai Rau shass N\ “Beane _ : :

pe aay Cueremly, \ncar ceraked —
Street Address Ao) Qicg Siceet OwD oO
City and County Qaank RK - oe
State and Zip Code oA Apr \S —
Telephone Number Up WAS, 8 bbs a a

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

 

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (ifknown)
Street Address

 

City and County
State and Zip Code

 

Telephone Number
E-mail Address (if known)

Page 2 of 5
Case SBE OSee MMH POS Document 1 Filed 06/08/21 Page 3 of 8 PagelD 3

ee ee Oe Gale pl
SS | Usiaiess Ly Aesab ingen AS. Cunrcentiy Vane Cer Bite
> ae a AS Yoon Cony So ond AS baling onde@ —_____
2 | Des | ites ye SO reeks Rte of ee
5 fe
Be WNarrae DSc Grace Sm O Em SEN ee ss
So ISRNGN, Ay Ay_mrating Qoipses ae
eee ASS cecarding \abye \
Maver tesa Sarg —___* Reutthpne Beep
= ___AW33, Brodin — ae ee =
a eo Nia ONS OY as

 

 

 

 

 

 

 

 

 

 

 

p Lai \ AN = Coprede OMseg
BY Dellemnre ade Nye oo
DAisadia, GH 30318

 

 

 

 

 

& Yolo. So SIS, Soi) * Vosilveun Berne
OVE Ve, See Saving ¥ DDI

Wanin, OW BF

 

 

 

 

 
Case 3:21-cv-00586-MMH-PDB Document1 Filed 06/08/21 Page 4 of 8 PagelD 4

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
| |Federal question [VP Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

B. If the Basis for Jurisdiction Is Diversity of Citizenship
L. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) Xen Men o« o is a citizen of the
State of (name) — Vlerida _ a

b. If the plaintiff is a corporation
The plaintiff, (name) , 1s incorporated
under the laws of the State of (name) ;

and has its principal place of business in the State of aie

([fmore than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2s The Defendant(s)
a. If the defendant is an individual
The defendant, (name) Pi S\\6 wry Sen okr , is a citizen of
the State of (name) Geov ah ; . Orisa citizen of

(foreign nation)

Page 3 of 5
Case 3:21-cv-00586-MMH-PDB Document1 Filed 06/08/21 Page 5 of 8 PagelD 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Ill.

IV.

b. If the defendant is a corporation

The defendant, (name) lo ar Gree w , 1s incorporated under

the laws of the State of (name) Gey vik,
principal place of business in the State of fname) (Deov

, and has its

Or is incorporated under the laws of (foreign nation) ~ ;

and has its principal place of business in (name) (sey me -

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3 The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake~is more than $75,000, not counting interest and costs of court, because (explain):

Tn He vere OF IAA), TV cud essed Ma dea of Laity ‘
AaaSrncn, adh 138105) Ary Ooeegy vt Gre Wer of Odi)
Std Hevion) Fen et ey FOE Den Wary fy 93) Dy wa fr Ve

 

Vaan © CEQA aw Kees.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

>
“Perse Fe SreOnreryy

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

unitive money damages.
y WA “we Uper ot VA) ae RHI ARE Lon 2
MHLW, ory) \o Ling) fa TRY min Ly Me Wen.

Page 4 of 5
Case 3:21-cv-00586-MMH-PDB Document1 Filed 06/08/21 Page 6 of 8 PagelID 6

LYFT

At the age of 12 in 1997, | still lived in the rural area of Baxley, Ga. During this time
period my main hobby was playing basketball and video games. During the summertime
my mother sent me to stay with my aunt in Augusta, Ga. Staying in Baxley was kind of
boring at times and my older cousin whom name at the time was Bernard Miller (later
changed to Rayshawn Bennett) also played basketball. While staying in Augusta for the
summer we both went to summer camp. Most of the time, | played basketball and
actually lived near LeBron James whom | also played basketball with as well.

My cousin Rayshawn also known as YFN Lucci also played basketball in the
neighborhood but turned his main focus into music. | used to be a famed artist as a kid
so at times | would help develop him and show certain ways on how to do things with
his music. We would spend hours working together and he seemed more into music
than basketball so | expressed to him the importance of writing.

By me not being from Augusta he had other friends so at times he would wonder off to
hang out with them. During this time | would go by LeBron house to play video games
inside the house. When he was ready to come home he would call his mom for a ride
home and usually | would be sitting there playing video games. One day while this
happened | was sitting there playing video games and he called her to ask for a ride. Al
this time. | said to her “Gosh he always calling you asking for a lift why not walk home.
She replied, that’s actually what |’m thinking | barely have gas. Afterwards, | said to her
wait | just thought of an idea. At times ideas do randomly come to my mind. | expressed
to her about using ridesharing service so people can get a lift to different places instead
of carpooling. At the time, carpooling was popular and used amongst people.

She expressed to me that sounds like a good idea then she left to go get him. Now at a
younger age | had already thought of the same concept while staying in Atlanta which |
had thought of Uber. Usually, when thinking of ideas | like to use the same concept for
(2) different names. | also did this with Aquafina and Desani, which are water products !
thought of as well. Once he got home | explained the seem to him and he expressed
that it sounds good. As with all the artists | developed | give them an idea.

| expressed to him that it was a ride sharing service and the name would be Lyft,
because everyone needed a lift because at the time carpooling was popular.
Additionally, to make the name unique | expressed to him that because the (I) is a silent
vowel he could use a (Y) instead to make it unique. While expressing the idea he said
that's a good idea! Additionally, | expressed to make sure it’s a ride sharing service as
the name will target consumers. By the end of summer, | returned back to Baxley.
Throughout, the years we would sometimes speak with him into after a while we lost
contact with each other. Overall, Rayshawn is a good person even with his current
circumstances.
Case 3:21-cv-00586-MMH-PDB Document1 Filed 06/08/21 Page 7 of 8 PagelID 7

LYFT

At the age of 12 in 1997, | still lived in the rural area of Baxley, Ga. During this time
period my main hobby was playing basketball and video games. During the summertime
my mother sent me to stay with my aunt in Augusta, Ga. Staying in Baxley was kind of
boring at times and my older cousin whom name at the time was Bernard Miller (later
changed to Rayshawn Bennett) also played basketball. While staying in Augusta for the
summer we both went to summer camp. Most of the time, | played basketball and
actually lived near LeBron James whom | also played basketball with as well.

My cousin Rayshawn also known as YFN Lucci also played basketball in the
neighborhood but turned his main focus into music. | used to be a famed artist as a kid
so at times | would help develop him and show certain ways on how to do things with
his music. We would spend hours working together and he seemed more into music
than basketball so | expressed to him the importance of writing.

By me not being from Augusta he had other friends so at times he would wonder off to
hang out with them. During this time | would go by LeBron house to play video games
inside the house. When he was ready to come home he would call his mom for a ride
home and usually | would be sitting there playing video games. One day while this
happened | was sitting there playing video games and he called her to ask for a ride. Al
this time, | said to her “Gosh he always calling you asking for a lift why not walk home.”
She replied, that's actually what |'m thinking | barely have gas. Afterwards, | said to her
wait | just thought of an idea. At times ideas do randomly come to my mind. | expressed
to her about using ridesharing service so people can get a lift to different places instead
of carpooling. At the time, carpooling was popular and used amongst people.

She expressed to me that sounds like a good idea then she left to go get him. Now at a
younger age | had already thought of the same concept while staying in Atlanta which |
had thought of Uber. Usually, when thinking of ideas | like to use the same concept for
(2) different names. | also did this with Aquafina and Desani, which are water products !
thought of as well. Once he got home | explained the seem to him and he expressed
that it sounds good. As with all the artists | developed | give them an idea.

| expressed to him that it was a ride sharing service and the name would be Lyft,
because everyone needed a lift because at the time carpooling was popular.
Additionally, to make the name unique | expressed to him that because the (1) is a silent
vowel he could use a (Y) instead to make it unique. While expressing the idea he said
that’s a good idea! Additionally, | expressed to make sure it’s a ride sharing service as
the name will target consumers. By the end of summer, | returned back to Baxley.
Throughout, the years we would sometimes speak with him into after a while we lost
contact with each other. Overall, Rayshawn is a good person even with his current
circumstances.
Case 3:21-cv-00586-MMH-PDB Document1 Filed 06/08/21 Page 8 of 8 PagelD 8

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: ul 2\

Signature of Plaintiff KS es
Printed Name of Plaintiff —_\(ert Mia Jeo

For Attorneys

Date of signing:

Signature of Attorney

Printed Name of Attorney

 

Bar Number

Name of Law Firm
Street Address
State and Zip Code
Telephone Number

E-mail Address

Page 5 of 5
